Citation Nr: 1437050	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip condition.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's left hip disability.

4.  Entitlement to an evaluation in excess of 10 percent for uterine fibroids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2014, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied service connection for a bilateral hip condition, finding that the Veteran did not supply new and material evidence to substantiate her claim.

2.  Evidence received since the November 2008 rating decision, is not cumulative or redundant of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a bilateral hip condition.

3.  The probative competent and credible evidence establishes that the Veteran did not have a left hip disability in service or within an applicable presumptive period, and the Veteran's left hip disability is not related to service.

4.  The probative competent and credible evidence establishes that the Veteran's right hip disability is not related to service or a service-connected disability.

5.  The Veteran's ureteral fibrosis is not manifested by symptoms not controlled by continuous treatment.


CONCLUSIONS OF LAW

1. The November 2008 rating decision that denied entitlement to service connection for, a bilateral hip condition is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2. Since the November 2008 rating decision, new and material evidence has been received, the claim for a bilateral hip condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for a disability rating in excess of 10 percent for fibromyoma, uteri have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.116 Diagnostic Code 7613 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO provided the Veteran with the requisite notice for her claim to reopen her claim for entitlement to service connection for a bilateral hip condition, and for the Veteran's claim for a right hip condition secondary to a left hip condition by letter mailed in June 2010.  The letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2010 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect). 

A letter sent to the Veteran in May 2011, advised the Veteran with what information or evidence is necessary to substantiate a claim for increase for uterine fibroids as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The Veteran's claim was readjudicated in a Supplemental Statement of the Case (SSOC) in April 2013.  Therefore, VA fulfilled its duty to notify.  Prickett.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, VA examinations, and Social Security Administration records.

In September 2010, VA provided the Veteran with a contract musculoskeletal  examination and obtained a medical opinion addressing the extent of the Veteran's bilateral hip disability, and whether or not they are related to service and the impact to the Veteran's daily activities.  In February 2013, the Veteran underwent a gynecological examination to determine the extent of the Veteran's uterine fibroids, and the functional impact of that disability on the Veteran's daily living.  The musculoskeletal examination and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  Similarly, the February 2013 is adequate, as the examination reviewed the Veteran's disability history, and determined the current level of impact on daily functioning of her uterine fibroids.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth her contentions during a video conference Board hearing in June 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of his claims.  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a bilateral hip condition.  The RO reopened the Veteran's claim in the appealed October 2010 rating decision but denied the claim on the merits.

In general, RO decisions are final when they are not timely appealed. See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Since the November 2008 rating decision private medical records and additional statements from the Veteran have been associated with the record.  Specifically, associated with the Veteran's claims file is a clinical exam note from November 2009.  The Veteran was diagnosed with left hip pain, and the examiner's findings were that the Veteran had pelvic phleboliths.  The Veteran's September 2013 VA contract examination indicates that the Veteran stated that she was diagnosed with bilateral hip arthritis, specifically rheumatoid arthritis, and that her condition has existed since 2009.  The examination report states that the Veteran's condition developed with bursitis and is now arthritis.  The examiner reviewed a bilateral hip x-ray from December 1969 which showed that the Veteran had arthritic changes to the Veteran's sacroiliac joint, with no changes to the Veteran's hip joints.  The examiner diagnosed the Veteran with bilateral hip strain.

The Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  However, as the threshold for new and material evidence is "low", the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence suggests a current disability which was an element the RO claimed was unsubstantiated in the prior final denial.  The Veteran's claim for service connection for a bilateral hip condition is reopened. 

Service Connection Bilateral Hip Condition

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Bilateral Hip Disorder

The results of the Veteran's September 2010 VA contract examination show a diagnosis for a left hip sprain.  This fulfills the current disability element of the Veteran's service connection claim.  A review of the Veteran's STRS shows that in May 1987 the Veteran had complaints of left hip pain.  The Veteran complained of pain when she woke up, and that the pain was greatest in the early morning.  The Veteran stated that she experienced an occasional clicking.  The Veteran had decreased range of motion due to pain, and was assessed with a muscle strain determined to be bursitis.  The Veteran denied trauma to her body as the cause of pain.  At the Veteran's video conference Board hearing, the Veteran stated that as a result of being a material storage specialist, it required her to sleep on the wet damp ground.  The Veteran's statements coincide with her Military Occupation Specialty (MOS) as verified by her DD 214.  Thus the combination of lay statements, and STRs, fulfill the in-service element for the Veteran's claim for a left hip disability. 

Available service treatment records are negative for complaints or findings related to hip arthritis, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that she had arthritis in service or within one-year of her discharge from service.  The Veteran merely contends that her in-service bursitis eventually developed into arthritis.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a); pain and bursitis is not a listed condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
  
With regard to the nexus requirement for the Veteran's left hip disability.  The Veteran contended at her video conference Board hearing that for seven to eight months she was in the field handling supplies.  The Veteran stated that she slept in the field, where it was damp and raining, and that in her opinion a lot of sickness comes from those conditions.  The Veteran reiterated her theory at her VA contract examination.  The Veteran stated in her VA Form 9, received in June 2010, that she was treated for hip bursitis in service, and that over the years her hip has progressively gotten worse which became arthritis, and that some days she needs a walker or a cane.  

The September 2010 VA contract examiner offered a negative nexus opinion.  At the September 2010 examination, the examiner reviewed the Veteran's medical history for her hips.  The examiner noted the Veteran's complaints of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  The Veteran reported having flare-ups about once a day with pain reaching ten out of ten.  The examiner also reviewed the Veteran's use of hydrocodone.  The musculoskeletal exam showed that the Veteran's posture was normal, that the Veteran walked with antalgic gait, with abnormal gait due to hip arthritis.  Based on a review of the Veteran, the examiner diagnosed the Veteran with a bilateral hip strain.  In support of the examiner's negative nexus opinion, the examiner stated that the Veteran's current disability is less likely than not caused by or the result of the Veteran's singular complaint of hip pain without history of further injury or treatment in service.  The examiner noted that the Veteran did not suffer from chronic hip pain in service and had only three days of complaints regarding her hip, in-service.  The examiner essentially determined that the Veteran's injury was resolved in-service, and that only until recently were complaints of hip pain noted in 2008 and 2010.  The examiner highlighted the fact that after 1987, there was no evidence of hip issues until 2008, which in the examiner's opinion was too long of a time to establish a relationship to her in-service complaints, especially in light of the lack of significant trauma in service. 

While hip pain is capable of lay observation, a hip strain, tenosynovitis, or hip arthritis is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a hip strain is a complex medical determination requiring x-ray interpretation, and medical knowledge of the musculoskeletal system.  Hip arthritis is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose joint disease of the hip or provide the requisite nexus opinion for her hip disability.  See Woehlaert v. Nicholson.  The Veteran stated that VA medical staff from Hampton Virginia told her that her hip disability was related to her service, however, the medical evidence of record fails to provide a positive opinion regarding the Veteran's current bilateral hip disability and her in-service complaints of pain.  

The September 2010 examiner determined that the Veteran's current bilateral hip disability was not at least as likely as not related to the Veteran's service.  In coming to this conclusion, the examiners reviewed the Veteran's available STRS, VAMC records, medical history, and conducted a physical examination of the Veteran.  While the Veteran stated in her VA Form 9 that she had been dealing with hip pain since service, there is an absence of complaints for hip pain or a hip disability for that period of time based on the available records.  The absence of medical records showing complaints or treatment for hip pain until nearly twenty years after the Veteran's service and in-service complaints, combined with the assessments by the physician weighs against the Veteran's claim that her symptoms over the years are due to a continuous chronic disease process that had its onset in service.  While the Veteran credibly believes that her pain has been chronic ever since service, her lay statements are less probative than her STRs, and the opinions rendered by the VA contract examiner which indicate that her current symptoms are in response to an event separate and distinct from the event that occurred in service.  Thus, the Veteran is unable to fulfill the nexus requirement.

The Board has determined that the Veteran is not entitled to service connection for a left hip disability, as discussed above.  Consequently, the Veteran's claim for secondary service connection predicated on a left hip disability must be denied.  As there is no legal basis upon which to award service connection for a disability that is claimed as secondary to a disability that is not service connected, the Veteran's claim for service connection for a right hip disability secondary to a left hip disability, must thus be denied as a matter of law. 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  

Service connection for a bilateral hip condition is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012).  Therefore, the Veteran's claim for a bilateral hip condition is denied. 
Increased Rating

The Veteran has been assigned a 10 percent disability rating for uterine fibroids effective October 1990 under Diagnostic Code 7699-7613.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran argues that due to her surgery in April 2008 her disability rating should be increased.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10.  In the instant appeal the Board will use the date of claim for the Veteran's claim to reopen her bilateral hip condition in May 2010, as this prompted action by the RO and the determination to continue her 10 percent evaluation in the October 2010 rating decision. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus. Pursuant to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615): Symptoms not controlled by continuous treatment warrant a 30 percent rating. Symptoms that require continuous treatment warrant a 10 percent rating. Symptoms that do not require continuous treatment are assigned a noncompensable rating. 38 C.F.R. § 4.116, Diagnostic Code 7613. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA medical records from January 2008 show that based on a review of symptoms the Veteran had a cervical polyp, and surgical removal was being planned.  In April 2008 the Veteran was seen at the VAMC with her chief complaint of a large fleshy polyp prolapsed from her cervix.  The Veteran stated that when biopsied it was benign.  No bleeding was seen on examination.  The Veteran stated that she was not currently sexually active, and she is very anxious about the growth from her cervix.  In April 2008 the Veteran underwent a surgical hysteroscopy, and a dilation and curettage procedure with cervical polypectomy.  In follow-up treatment from May 2008 the Veteran showed no post operation problems, no bleeding, and no other treatment was deemed necessary. 

In February 2013, the Veteran underwent a VA gynecological examination.  The examiner reviewed the Veteran's claims file and noted a history of fibroids, and irregular bleeding while in-service.  The Veteran complained of constant pain to the bilateral groin area.  The Veteran stated that for pain control she takes hydrocodone.  The examiner stated that the Veteran takes hydrocodone for multiple other musculoskeletal concerns, but that the Veteran reported that the Veteran's medication does help her female reproductive pain.  The examiner reviewed the Veteran's April 2008 surgery.  The Veteran stated that her last menstrual period was in 2002 and she still has occasional bouts of vaginal bleeding.  The Veteran stated that she bleeds specks of blood on her vaginal tissue.  The examiner stated that hemoglobin and hematocrit levels were normal when last observed in January 2012.  The examiner stated that the Veteran currently does not require any type of treatment or medications for symptoms related to her reproductive tract condition.  The Veteran does not take any hormonal replacement therapy, nor does she exhibit urinary incontinence.  Other than uterine fibroids, the Veteran denied being diagnosed with any vulva, vaginal, or cervix disease.  The Veteran stated that her last Pap smear was negative, and that she had no history of any type of malignancy.  The Veteran stated that she has not worked in fifteen years, and the examiner determined that the Veteran's uterine fibroids do not impact her ability to work.  The examiner also stated that the Veteran remains independent in her activities of daily living without her uterine fibroids impacting her ability.  
    
The Board finds that the Veteran is not entitled to a 30 percent rating for this disability for the entire period under consideration.  The February 2013 VA examiner noted that the Veteran's use of pain medication helps her bilateral groin pain.  The Veteran's last menstrual period was in 2002, but she has experienced occasional specks of blood on her vaginal tissue.  The frequency, duration, and severity of this occurrence, however, does not require any type of treatment or medication.  Thus, the Veteran does not demonstrate symptoms not controlled by continuous treatment.  Accordingly, the Veteran's disability is not entitled to a higher rating.   

A higher rating is not warranted under any other diagnostic code because there is no evidence of vulva removal of uterus and both ovaries (removal of a single ovary does not result in a higher disability rating), as well as atrophy or displacement of same.  Further there is no evidence of rectovaginal fistulas or surgical complications due to pregnancy.  Diagnostic Codes 7617-7625 (2013). 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's uteral fibrosis is not inadequate.  The Veteran complains of pain, and vaginal bleeding.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 7613.  The Veteran does not have any symptoms from her service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected uteral fibrosis; thus, the schedular evaluations are adequate to rate the Veteran's uteral fibrosis.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that her service connected disability has no impact on her ability to work, or daily activities.  Therefore, the Board finds that TDIU based on the Veteran's service-connected ureteral fibrosis is not for consideration. 


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hip condition is reopened and to this extent only the appeal is granted.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to an evaluation in excess of 10 percent for fibromyoma, uteri, is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


